[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              February 10, 2006
                               No. 05-13742                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 04-00110-CR-3-MCR


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

     versus


MELISSA STEED,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                             (February 10, 2006)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Chet Kaufman, appointed counsel for Melissa Steed, has filed a motion to
withdraw on appeal supported by a brief prepared pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Steed’s

convictions and sentences are AFFIRMED.




                                           2